Citation Nr: 1746664	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  15-40 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied and closed claim of entitlement to service connection for post-traumatic stress disorder (PTSD) and anxiety condition.

2.  Entitlement to service connection for a psychiatric disability to include PTSD, anxiety, depression, adjustment disorder, bipolar disorder, and manic depressive disorder.

3.  Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	J. Michael Woods



ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2000 until November 30, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  That decision denied the Veteran's claim for service connection for TBI, and confirmed the Board's August 2011 denial of service connection for PTSD.  The August 2011 denial had not been timely appealed by the Veteran and became final, but, as further discussed below, was reopened by the RO based on the Veteran's submission of new and material evidence.

The claim of service connection for a psychiatric disability was developed as a claim of service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue on appeal encompasses a psychiatric disability to include PTSD as well as the previously diagnosed anxiety condition and the other current diagnoses..

The issue of service connection for a psychiatric disability to include PTSD, anxiety, depression, adjustment disorder, bipolar disorder, and manic depressive disorder is] addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

1.  Evidence submitted into the record subsequent to the finalization of the RO's August 2011 denial of the Veteran's claim for service connection for PTSD and an anxiety condition constitutes new and material evidence sufficient to allow for the reopening of that claim.

2.  The Veteran encountered conditions during his time of service sufficient to constitute a stressor for the purposes of supporting a claim for PTSD, but there is insufficient evidence in the record connecting that stressor with the Veteran's present symptomatology to support the Veteran's claim for service connection.

3.  The Veteran did not suffer a TBI during service..


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the previously denied and finalized claim of entitlement to service connection for PTSD and an anxiety condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  A TBI was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

When the VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which of this information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b) (2016).  Here, the Veteran was provided with the relevant notice and information by letters of May 2011, with respect to the initial PTSD claim, and October 2013, for the reopened PTSD and TBI claims.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was also provided with multiple VA examinations.  VA's duty to assist with respect to obtaining relevant records and an examination have been met. 38 C.F.R. § 3.159(c) (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was offered, but declined, the opportunity for a hearing on his claim before the Board. 

I.  New and Material Evidence

The Veteran's original claim for service connection for PTSD was received by the RO on April 29, 2011.  As noted above, that claim was denied along with a claim of service connection for an anxiety condition in August of 2011.  The Veteran did not file a notice of disagreement with respect to that claim, but did ask that the claim be reopened in a filing received by the RO on March 22, 2013, well beyond the one year time period after which unchallenged rating decisions become final.  38 U.S.C.A. § 7105(c) (2014).  The threshold question for the Board with respect to the Veteran's PSTD claim is thus whether an exception can be made to that rule and the matter reopened.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence  is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Here, the Veteran submitted private treatment records reflecting medical treatment for the psychiatric symptoms forming the basis for his PTSD/psychiatric claim subsequent to the August 2011 rating decision.  These records describe factual inquiries regarding, and psychiatric evaluations of, the Veteran's condition relevant to the determination regarding the nature of his service, the presence of a stressor sufficient to serve as a predicate for his PTSD claim, and the relationship between his current symptoms and his time in service more generally.  In particular, these materials contain a report of a February 2014 evaluation from the Wyoming Behavioral Institute in Sheridan, Wyoming, in which the examiner describes some of the details and effects of the Veteran's six-month tour of duty in Iraq in 2003, lending support to other Veteran factual claims regarding his proximity to hostile enemy action and his consequent apprehension.  Additional records document the Veteran's symptomatology during this period, as well as his own personal history and observations and explanations for his behaviors.

This information contained in these records had not previously been before the RO or the Board, and they are material to the issues that must be considered in evaluating the Veteran's PTSD claim.  The Board finds that these records constitute new and material evidence sufficient to warrant reopening of the Veteran's original, finalized PTSD claim.  


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or "nexus", between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Moreover, where a veteran has served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and one of the diseases listed as "chronic" in 38 C.F.R. § 3.309 becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§  3.307, 3.309 (2016).  For these "chronic" diseases, service connection may also be based on a continuity of symptomatology. 38 C.F.R. § 3.303(b) (2016).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

TBI

With respect to the Veteran's claim for TBI, the service treatment records including the examination at discharge do not reveal that the Veteran suffered from a TBI during service.  The Veteran denied all symptoms including dizziness, fainting, light headedness, and headaches.  He said that during his deployment, his health stayed about the same or got better and that his health was very good.  When asked whether he had any concerns about possible exposures or events during his deployment that he felt might affect him, the Veteran answered negatively.

In a December 2013 VA examination report, the examiner noted a diagnosis of TBI, but that was based on the Veteran's report of a TBI as a TBI was not documented.  The examiner goes on to say that "the extent of the injury is not well documented and as such resulting symptoms cannot be clearly linked with the head injury."  Further, he goes on to report the Veteran's own description of the injury as "minor and not significant for extended loss of consciousness suggesting minimal if any sequalae resulting from his claimed head injury."  

A March 2014 VA examination declines to diagnose TBI, but the examiner characterizes his evaluation more specifically by saying that he does not believe the Veteran had "a significant TBI."  More importantly, he notes, in accordance with the findings of the December 2013 examination, that the Veteran was at the time of the examination "not currently experiencing residuals from any brain injury."  The Veteran reported symptoms of mild memory loss, moderately impaired judgment and occasionally inappropriate social interaction.  However, the examiner found that the Veteran had no subjective symptoms of any mental, physical or neurological conditions or residuals attributable to a TBI, and found his consciousness, communication, motor activity and visual spatial orientation to be normal.  Moreover, the examiner opined that the Veteran's symptoms "are primarily related to bipolar disorder and alcohol abuse."  The only mention in the examination of any specific head injury experienced by the Veteran is a report that he was once "busted in the head while riding in a Humvee."  

In an October 2013 Cheyenne VA examination, the examiner notes that the Veteran indicated he was once "seeing stars" from a fall.  In the February 2014 Wyoming Behavioral Institute examination report, the examiner notes "[p]positive for concussions and loss of consciousness in Iraq for about 30 seconds."  It is not specified whether either of these more general references refer to the Humvee incident.  There is no description of any specifically-identified service head injuries.

The Board affords more probative weight to his the Veteran's denials of any health incident or problem made while he was in service versus his more recent assertions to the contrary.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  See, too, Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  See, as well, Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The Veteran did not claim a TBI until filing this claim for VA disability compensation and other benefits.  And such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service and even post-service histories, and his previous statements made for treatment purposes, when he denied having experienced any such symptoms since service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration his statements, it may consider whether self-interest may be a factor in making such statements).

Further, the Board may consider whether the silence of the Veteran in reporting complaints regarding a TBI when he reported other medical complaints during service constitutes negative evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In this case, it does constitute negative evidence.  There is not just a lack of evidence; rather, there is evidence showing normal findings at the time of discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007).  Moreover, the Veteran has provided conflicting reports in this case.

The absence of symptoms at discharge interrupts continuity of symptomatology for the claimed TBI condition and also is inconsistent with any report of ongoing medical problems from the claimed time of inception during service.  38 C.F.R. § 3.303(b); Maxson (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  

In sum, the lay evidence of the Veteran in this case is not credible as it is in direct conflict with the normal discharge findings and reflected the Veteran's own denials at that time.

To the extent that the VA and private records noted the presence of a TBI, that was based on the Veteran's report of a TBI which the Board finds not to be credible.  The Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The most recent VA examination also concluded that there are no residuals of a TBI.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.



ORDER

The application to reopen the claim of service connection for a psychiatric disability is granted.  

Service connection for a TBI is denied.


REMAND

The record shows that from April 7, 2003 through August 16, 2003, the Veteran was assigned to engage in a "contingency operation" in Kuwait and Iraq, in what was termed on his DD-214 Certificate of Discharge as an "imminent danger pay area."  In his initial April 2011 claim for PTSD service connection, in the space asking whether he was claiming a disability related to an environmental hazard exposure during the Gulf War, the Veteran responded:  "(Iraqi Freedom) grenade, rpgs, bombs going off all around me and my unit."  In a January 2013 statement filed in support of his claim, the Veteran reports an Iraqi entering an air force base bunker to set off missiles, grenades and rpg rounds, as well as being shot at several points during his tour in Iraq.  He also indicates that he saved the life of a fellow soldier who had been in shell-shock.  The Veteran also reported the air force base incident to the examiner during his December 2013 VA examination.

On the other hand, the examiner at the March 2014 VA examination indicated that the Veteran said that he had not seen anyone being injured or killed.  That examiner also described the Veteran's historical report as "vague and at times inconsistent with things that he has told other evaluators."  The examiner at the 2013 VA examination also noted inconsistencies in the Veteran's descriptions of his combat experiences and noted that the Veteran's MMPI (Minnesota Multiphasic Personality Inventory) - 2 test produced "invalid" results, reflecting a likelihood that the Veteran had exaggerated his responses "to create the impression of severe emotional disturbance".

Nevertheless, both the December 2013 and March 2014 VA examiners accepted that at some point during the Veteran's period of service he experienced a traumatic event that could serve to substantiate a claim that present behaviors were the directly related to and caused by that experience.  Further, in each case, the Veteran was noted as exhibiting symptoms consistent with a diagnosis of PTSD.  In the December 2013 examination, the examiner noted the Veteran's avoidance of stimuli associated with the traumatic event; negative alterations in cognitions and mood associated with the traumatic event, including persistent and exaggerated negative beliefs or expectations about himself, others or the world, a persistent negative emotional state, markedly diminished interest or participation in significant activities, and feelings of detachment of estrangement from others; and marked alterations in arousal and reactivity associated with the traumatic event, including irritable behavior and angry outbursts, reckless or self-destructive behavior, problems with concentration and sleep disturbance.  The report also notes depressed mood, anxiety, suspiciousness, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  With respect to those symptoms with respect to which the Veteran offered a response, all such responses from the March 2014 VA examination were identical.

In both instances, however, the examiners noted that the symptoms were consistent with another, in each of their views more likely, diagnosis of the Veteran's present disability than PTSD.  The December 2013 examiner diagnosed the Veteran as having an "unspecified depressive disorder" and alcohol use disorder.  In the case of the March 2014 VA examination, the examiner diagnoses the Veteran as suffering from bipolar disorder and alcohol abuse.  Significantly, both examiners noted that despite the Veteran's claim that his current behaviors - which include excessive drinking, periods of homelessness, disputes leading to the issuance of a restraining order against the Veteran with respect to his wife and child, and altercations with police, all leading to multiple prison stays - are linked to PTSD, in the Veteran's own, more detailed descriptions of his source of disturbance with regard to any given incident, they inevitably refer to matters relating to then-current personal conflicts, including those related to his wife and other family members.  The stressful events he reports as the subject of his recurrent nightmares include cars hitting him, not combat experiences.  The activities he avoids to escape a revisiting of his past trauma include basketball and weightlifting.  The March 2014 VA examiner reports falling off a bridge as a traumatic event that sometimes appears in one of his nightmares.

The December 2013 examiner, in reviewing the Veteran's VA and private treatment records, notes that while the label PTSD is not infrequently assigned to the Veteran, there is no direct diagnosis of PTSD ever made by any other treating medical professional.  The Veteran is noted, for example, as having PTSD "by history" in one instance or "acute exacerbation" of PTSD in another.  The diagnosis is not directly made but appears to be assumed as having been made by other physicians.  Rather, when the issue is addressed, his behaviors are attributed largely to alcohol abuse and depressive symptoms.  Indeed, the examiner in the March 2014 VA examination notes that the Veteran's then-current treating psychiatrist diagnosed unspecified depressive disorder and alcohol dependence. 
 
Additionally, each examiner notes a personal historic profile for the Veteran that, while reported inconsistently as much else of his background appears to be, nevertheless strongly suggests childhood trauma capable of serving as a stressor for the behaviors displayed.  In particular, the December 2013 VA examiner reports the Veteran indicated that he had been sexually abused by his grandmother when he was ten, punched in the head by his stepfather at that same age, and that his stepfather frequently tried to kill his mother while he was present.  Thus, there ia a suggestion of pre-service psychiatric impairment.

The Board notes that there is conflicting evidence as to whether the Veteran has PTSD and, if so, if the stressor predated service or occurred during service.  The current opinions are incomplete in that regard.  There is no medical opinion pertaining to the etiology of the other psychiatric diagnoses at all.  The Board finds that due to the complex nature of this case, the Veteran should be afforded a new VA examination to resolve these matters.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a psychiatric defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed psychiatric disability;

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting BLANK defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting BLANK disorder increased in severity (worsened) in service;

(c) If the preexisting BLANK defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the psychiatric disorder; please identify with specificity any evidence that supports this finding;

With regard to these three inquiries, the examiner should consider the Veteran's report of childhood sexual and physical abuse and being in a violent environment.

(d) If the examiner determines that the Veteran did not have a psychiatric defect, infirmity, or disorder that preexisted service, the examiner should opine as to the following:

Whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current psychiatric disorder, including PTSD, had its clinical onset during active duty, if a psychosis was manifest within one year of service, or if a current psychiatric disability is related to any in-service disease, injury, or event, to include any alleged inservice stressor events.  The examiner should consider the diagnoses of anxiety, depression, adjustment disorder, bipolar disorder, and manic depressive disorder.

Also, if the examiner finds that the Veteran meets the diagnostic criteria for diagnosis of PTSD made after service, the examiner should indicate whether the claimed stressors made by the Veteran are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


